                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             WESTERN DIVISION



RANDY LEE RINDAHL,                                   5:18-CV-05081-JLV

                   Petitioner,
                                                            ORDER
      vs.


DARIN YOUNG,

                   Respondent.



      Petitioner, Randy Lee Rindahl, an inmate at the South Dakota

Department of Corrections in Sioux Falls, South Dakota, has filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

to this magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(A) and (B) and Chief

Judge Jeffrey L. Viken's Standing Order dated April 1, 2018.

                                 BACKGROUND


      Mr. Rindahl's petition indicates he was convicted of first-degree

manslaughter and aggravated assault and received sentences of twenty-five

years and fifteen years. (Doc. 1 at p. 1). In the petition, Mr. Rindahl states

that he was convicted on January 16, 1989, and sentenced on December 16,

1988; the court believes Mr. Rindahl intended to represent that he was

sentenced on January 16, 1989. Mr. Rindahl filed a direct appeal to the South

Dakota Supreme Court, which was denied. The petition does not include the

date of the appeal. (I^ at p. 2). Mr. Rindahl filed his first state habeas action
on February 10, 2010, and his second on August 24, 2018. (1^ at p. 3-4).

Mr. Rindahl filed this federal habeas corpus petition on November 8, 2018.

                                  DISCUSSION


I.    Rule 4


      Rule 4 of the rules governing § 2254 cases states in pertinent part:

      The clerk must promptly forward the petition to a judge under the
      court's assignment procedure, and the judge must promptly
      examine it. If it plainly appears from the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order[.]

This court's preliminary review, required by Rule 4, reveals that Petitioner's

pending § 2254 petition may be barred by the AEDPA statute of limitations.

II.   AEDPA Statute of Limitations


      Petitions for habeas relief in federal court collaterally attacking state

court convictions are governed by the Antiterrorism and Effective Death Penalty

Act ("AEDPA"). AEDPA contains a one-year statute of limitations. Specifically,

28 U.S.C. § 2244(d) provides in relevant part:

      (d) (1) A 1-year period of limitation shall apply to an application for
      writ of habeas corpus by a person in custody pursuant to the
      judgment of a State court. The limitation period shall run from the
      latest of—


            (A)    the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time
                   for seeking such review;

            (B)    the date on which the impediment to filing an
                   application created by State action in violation the
                   Constitution or laws of the United States is removed, if
                   the applicant was prevented from filing by such State
                   action;

            (C)    the date on which the constitutional right asserted was
                   initially recognized by the Supreme Court, if the right
                   has been newly recognized by the Supreme Court and
                   made retroactively applicable to cases on collateral
                   review;

            (D)    the date on which the factual predicate of the claim or
                   claims presented could have been discovered through
                   the exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period
      of limitation under this subsection.

See 28 U.S.C. § 2244(d)(1) and (2).

      A judgment or state conviction is final, for purposes of commencing the

statute of limitation period, at "(1) either the conclusion of all direct criminal

appeals in the state system, followed by either the completion or denial of

certiorari proceedings before the United States Supreme Court; or (2) if

certiorari was not sought, then by the conclusion of all direct criminal appeals

in the state system followed by the expiration of the time allotted for filing a

petition for the writ." Smith v. Bowersox, 159 F.3d 345, 348 (8th Cir. 1998).

The time allotted for filing a petition for writ of certiorari with the Supreme

Court is ninety days. Jihad v. Hvass, 267 F.3d 803, 804 (8th Cir. 2001).

      The statute of limitations for § 2254 petitions is subject to tolling. See 28

U.S.C. § 2244(d)(2). This one-year statute of limitations period does not

include the time during which a properly filed application for state post-

conviction relief or other collateral review is pending in state court. Faulks v.
Weber, 459 F.3d 871, 873 (8th Cir. 2006); 28 U.S.C. § 2244(d)(2). The phrase

"post-conviction or other collateral review" in § 2254's tolling provision

encompasses the "diverse terminology that different States employ to represent

the different forms of collateral review that are available after a conviction."

Duncan v. Walker, 533 U.S. 167, 177 (2001). Thus,§ 2254's tolling provision

"applies to all types of state collateral review available after a conviction." Id.

State collateral or post-conviction proceedings "are 'pending'for the period

between the trial court's denial of the [post-conviction relief] and the timely

filing of an appeal from it." Maghee v. Ault, 410 F.3d 473, 475 (8th Cir. 2005)

(citing Peterson v. Gammon, 200 F.3d 1202, 1203 (8th Cir. 2000)); see also

Johnson v. Kemna,451 F.3d 938, 939 (8th Cir. 2006)(an application for state

post-conviction review is pending until a mandate is issued).

       However, state proceedings are not pending for the ninety-day period

"following the final denial of state post-conviction relief, the period during

which an unsuccessful state court petitioner may seek a writ of certiorari from

the United States Supreme Court." Jihad, 267 F.3d at 805. Additionally,

"[sjtate proceedings are not pending during the time between the end of direct

review and the date an application for state [post-conviction relief] is filed."

Maghee, 410 F.3d at 475 (citing Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir.

2001)). Thus, the one-year statute of limitations begins to run after the state

conviction is final, is tolled while state habeas proceedings are pending, and

then begins running again when state habeas proceedings become final.

Curtiss V. Mount Pleasant Corr. Facility, 338 F.3d 851, 853(8th Cir. 2003).

                                          4
      The court may raise the statute of limitations issue sua sponte. Day v.

McDonough, 547 U.S. 198, 209 (2006). The court must, before acting on its

own initiative to dismiss the federal petition based on the AEDPA statute of

limitations, "accord the parties fair notice and opportunity to present their

positions." Day, 547 U.S. at 210. Further, the court must "assure itself that

the Petitioner is not significantly prejudiced by the delayed focus on the

limitation issue, and determine whether the interests ofjustice would be better

served by addressing the merits or dismissing the petition as time barred." Id.

      Accordingly, the court will order the parties to show cause why this

federal petition should not be dismissed as untimely.

                                  CONCLUSION


      Having preliminarily reviewed Mr. Rindahl's § 2254 petition, it is hereby

      ORDERED that the Clerk of Courts is directed to serve upon the Attorney

General of the State of South Dakota, copies of Mr. Rindahl's petition (Doc. 1)

and this Order. It is further

      ORDERED that on or before one month after date of this order, the

parties shall file briefs, documentation, and/or other appropriate authority

showing cause why Mr. Rindahl's federal habeas petition, filed November 8,

2018, should not be dismissed as untimely pursuant to 28 U.S.C. § 2244(d)(1)

and (2).

      DATED this 8th day of August, 2019.
                                      BY THE COURT:



                                      DANETA WOLLMANN
                                      United States Magistrate Judge
